Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 3/15/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, and IDS filed 3/15/21 have been entered.

2.   Claims 18, 19, and 26 stand withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Claims 12, 21, 30, 85-89, 91, 95-107, and newly added Claims 108-111, are under examination.

3.   All previous rejections have been withdrawn.  New rejections follow.

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claims 12, 21, 30, 85-89, 91, 95-100, 102-108, and newly added Claims 108-111, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,628,988 (of record) in view of Faustman et al. (2012, IDS), Molinaro (April, 2013, of record), and Jones and Hattersley (June, 2013, of record).

The ‘988 patent teaches a method of treating type 1 diabetes (T1D), said method comprising the administration to a human subject a TNF-α receptor II agonist BCG (see, particularly, column 29 and Claims 19 and 22).

At column 16 the reference further discloses:
“By “treating, stabilizing, or preventing a disease, disorder, or condition” is meant preventing or delaying an initial or subsequent occurrence of a disease, disorder, or condition; increasing the disease-free survival time between the disappearance of a condition and its reoccurrence; stabilizing or reducing an adverse symptom associated with a condition; reducing the severity of a disease symptom; slowing the rate of the progression of a disease; or inhibiting or stabilizing the progression of a condition. Desirably, at least 10, 20, 30, 40, 60, 80, 90, or 95% of the treated subjects have a complete remission in which all evidence of the disease disappears. In another preferred embodiment, the length of time a patient remains free of disease symptoms after being diagnosed with a condition and treated with a therapy of the invention is at least 10, 20, 40, 60, 80, 100, 200, or even 500% greater than (i) the average amount of time an untreated  patient remains free of disease symptoms or (ii) the average amount of time a patient treated with another therapy remains free of disease symptoms.” 

Again at column 16, the reference further discloses:
“When multiple doses are administered, the doses may be separated from one another by, for example, one day, one week, one month, or one year.”

Faustman et al. teach the treatment of T1D, said treatment comprising the administration of BCG.  The method further teaches the treatment of T1D in patients with C peptide levels as low as 1.5 pmol/L.  The reference further teaches the administration of multiple doses of BCG (see particularly page 2756, column 1 and Discussion).

	The combined reference differ from the claimed invention only in that the references do not teach the measuring of HbA1c levels over time (Claim 21), or the determining of C peptide levels in serum (Claims 29 and 30).

	Molinaro provides an overview on the diagnosis and monitoring of diabetes.  Specific tests for preclinical screening include tests for HbA1c levels serum levels while diagnosis and management test include screening for C peptide serum levels (slide 19).  Measurement of HbA1c provides a method to monitor mean glucose levels over an extended time span of 2-3 months (slide 28) and provides a measure of average glycemia (slide 29). 

	Jones and Hattersley teach the value of measuring C peptide levels a measurement of insulin secretion and β cell function (page 804).  The reference concludes:
“In conclusion, C-peptide measurement is an inexpensive, widely available test that may assist the clinical management of diabetes, particularly in insulin-treated patients where there is uncertainty about diabetes subtype.”

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to measure both C peptide and HbA1c levels in a T1D patient receiving the treatment (said treatment inherently comprising the improving of glucose regulation), after performing the administration of BCG for the treatment of T1D as taught by the ‘988 patent, given the teachings of Molinari and Jones and Hattersley.  Jones and Hattersly teach the routine monitoring of patient insulin levels (through the monitoring of C peptide levels) while Molinaro teaches the monitoring of blood glucose levels (through the monitoring of HbA1c levels).  Note that Faustman et al. teaches the measuring of C peptide levels as low as 1.5 pmol/L.  Both insulin and blood glucose levels are obvious, critical factors in the assessing of diabetes and treatments therefore.  Regarding the ongoing measuring of HbA1c levels, as set forth in Molinari the measurement of HbA1c provides a measure of blood glucose levels over time and thus, would have been obvious to measure as a measure of the effectiveness of treatment.  Regarding Claims 85-94 have been included in the rejection because they comprise only routine monitoring over time.  Said monitoring would have been obvious over any extended period of time because T1D comprises a chronic disease.  All of the above mentioned monitoring comprises only routine monitoring and optimization of treatment and would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.  Regarding the timing and routes of administration of Claims 95-100, 102, and 103, said parameters also comprise only routine optimization of the claimed method.  Regarding the reducing or ceasing of insulin injection when HbA1c levels were reduced, said limitation comprises only sound scientific sense, i.e., insulin is only administered if needed.  Note that the primary reference teaches a first and second treatment administration (regimen) a year apart.  Regarding new claims 108-111, after routine ongoing monitoring it would be obvious to administer the BCG as needed, e.g. years later.

Applicant’s arguments, filed 3/15/21 have been fully considered but are not found persuasive.  Applicant describes the further characterization of the claimed method that the Inventor has made over the years.  Said further characterization does not render the method patentably distinct from the method the Inventor has previously patented.

Further note that the result, i.e., a lesser need for insulin therapy, simply flows inherently from the administration of two treatment regimens administered a year apart.  Moreover, in this case there exist two main result effective variables: the dosage of BCG and the timing of administration.  Regarding the timing of administration, the ‘988 patent teaches the claimed timing of independent Claim 12.  Even if it did not it would have been obvious to monitor the diabetic patient and retreat if needed.  Regarding the BCG dosage variable, no limitations thereto are cited.

Regarding the Faustman et al. reference, Applicant argues:
“…long-term improvements in HbAlc levels in the subjects were not observed.”

	The argument seems pointless; one cannot observe what one has not looked for.  Further regarding the teachings of Faustman et al., Applicant seems to imply that the reference teaches away from the claimed invention.  It does not, e.g., the “second treatment regimen” of the claims could indeed include a larger amount or more doses of BCG than the first. 

6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.   Claims 12, 21, 30, 85-89, 91, 95-100, 102-107, and newly added Claims 108-111, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the Claims 19 and 22 of U.S. Patent No. 7,628,988.

Although the conflicting claims are not identical, they are not patentably distinct from each other because, as set forth above, the methods of the instant claims are obvious in view of Claims 19 and 22 of the '988 patent in view of Faustman et al., Molinaro, and Jones and Hattersley.  Note that the ‘988 patent teaches administrations of BCG a year apart as is now claimed.  The additional limitations of the dependent claims comprise no more than routine monitoring of a likely chronic disease over the long term followed by readministration of BCG as needed.

8.   Claims 12, 21, 30, 85-89, 91, 95-100, 102-107, and newly added Claims 108-111, stand/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the Claims 1 and 5 of U.S. Patent No. 8,697,077.

Although the conflicting claims are not identical, they are not patentably distinct from each other because, The ‘077 patent teaches a method of treating T1D, said method comprising the administration to a human subject a TNF-α receptor II agonist.  As set forth above, said method is obvious in view of Faustman et al., Molinaro, and Jones and Hattersley.  Note that the ‘077 patent teaches administrations of BCG a year apart as is now claimed.  The additional limitations of the dependent claims comprise no more than routine monitoring of a likely chronic disease over the long term followed by readministration of BCG as needed.

Applicant's arguments filed on 3/15/21 have been fully considered, but are not found persuasive.  Applicant’s arguments have been addressed in the new rejections.

9.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 12, 21, 30, 85-89, 91, 95-100, 102-107, and newly added Claims 108-111, are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) The amended methods of Claims 12, 21, 85-89, 91, 95-99, 100, and 102-107, and newly added Claims 108-111, reciting “first” and or “second treatment regimens”.  While Applicant has cited alleged support for the terms, the terms are not used in the specification.
B) Further regarding Claim 12, the limitation of administration “no greater than once per year” is also not found in the specification. 
C) Regarding the 2-5 year limitations of Claims 108-111, the support cited by applicant discloses the assay of HbA1c levels, not the timing of treatment regimens.

11.  No claim is allowed. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 6/29/31
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644